DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on March 23, 2021, and June 9, 2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Status of Claims
Claims 1-12 were modified and new claims 13-18 were added in a preliminary amendment filed on March 19, 2021.
Claims 1-18 are pending and are rejected under 35 U.S.C. §101.
Claims 1-2, 4, 7-8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2).
Claims 3, 6, 9, and 16 are rejected under 35 U.S.C. § 103.
Claims 7-10 and 15-16 are being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).
Claims 7-10 and 15-16 are rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).
Claims 3, 5, 9-10, and 14 are objected to due to minor informalities.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Note: 
Claims 8-9, as amended, each contain limitations which refer to numerical drawing designations (i.e., “a similarity determining unit (291)” in claim 8 and “the current mode determining module (28)” in claim 9).  It is noted that similar drawing designations in the claims had been deleted in the preliminary amendment filed on March 19, 2021.  This is brought to the Applicant’s attention for informational purposes only and does not represent any objection or rejection of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference mode determining module” and “current mode determining module” in claims 7 and 9; “judging module” in claims 7-10 and 15-16; and “similarity determining unit” and “judging unit” in claim 8.  
The Examiner notes that the terms “module” and “unit” are not explicitly defined in the specification.  Since the associated functional descriptors for “module” (i.e., “reference mode determining,” “current mode determining,” and “judging”) and “unit” (i.e., “similarity determining” and “judging”) provide no indication of how the modules/units are implemented, the functional descriptors are not considered to be a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Objections
Claims 3, 5, 9-10, and 14 are objected to because of the following informalities:  
Claim 3, as amended, contains the limitation “wherein the determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode includes, ….”  Claim 5, as amended, contains the limitation “wherein the determining the reference running mode of the system and determining the current running mode of the system according to the current running data of the system includes, ….”  Claim 14, as amended, contains the limitation “wherein the determining the reference running mode of the system and determining the current running mode of the system according to the current running data of the system includes, ….”  In each of these claims there appears to be a typographical error and the limitations should read “includes: …” (i.e., replace the comma (“,”) with a colon (“:”) after “includes”).
Claim 3 also contains the limitation “determining a third state distribution graph … and obtaining a measuring value set corresponding to the second graph set according to the graph similarity measuring value.”  Claim 9 contains a similar limitation.  There is no antecedent basis for “the second graph set” in the claims.  Based on the Specification (see paragraph [0045]), it appears this is a typographical error and the limitation should read determining a third state distribution graph … and obtaining a measuring value set corresponding to the second graph group according to the graph similarity measuring value.”
Claim 10, as amended, contains the limitation “wherein the judging module configured to execute one of the following:….”  There appears to be a typographical error and the limitation should read “wherein the judging module is configured to execute one of the following:….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10 and 15-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations referring to “reference mode determining module,” “current mode determining module,” “judging module,” “similarity determining unit,” and/or “judging unit” in claims 7-10 and 15-16 invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the disclosure (see paragraphs [0065] and [0116]-[0119] in the Specification and Figure 4A in the Drawings) discusses the system-state monitoring device in which the modules and units operate, it does not provide any details or structure for performing the claimed functions of these “modules” and “units.”  Since the claimed functions of the “modules” and “units” could potentially be performed using hardware, software, or a combination of hardware and software, the terms “module” and “unit” do not provide an adequate description of a particular structure such that one of ordinary skill in the art would understand the structure being used to implement the claimed functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18
Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to sensor data for a memory device without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-6 and 13-14 describe a method/process, therefore satisfying Step 1 of the analysis. 
Claims 7-10 and 15-16 describe a device, therefore satisfying Step 1 of the analysis.
Independent claims 11 and 17 each describe a device, therefore satisfying Step 1 of the analysis.
Independent claims 12 and 18 are directed to a “computer-readable storage medium storing a computer-readable instruction.”  The specification provides no details regarding what is considered as a “computer-readable storage medium.”  A computer-readable storage medium can be either non-transitory or transitory in nature and could potentially include signals per se in the form of transitory forms of signal transmission.  Per the broadest reasonable interpretation in view of the specification, the “computer-readable storage medium” in the claim includes signals per se in the form of transitory forms of signal transmission and, as such, constitutes non-statutory subject matter.  It is recommended that claims 12 and 18 specify a “non-transitory computer-readable storage medium” so that the claimed subject matter specifies a statutory category and satisfies Step 1 of the analysis.

Step 2 Analysis for Claims 1-6 and 13-14
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “determining a reference running mode of a system, the reference running mode including a plurality of running states of the system within a unit time period;” “determining a current running mode of the system according to current running data of the system;” and “determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the identified limitations describe the evaluation of information related to the current running state of a system and determining the operating mode of the system.  This corresponds to analysis of collected information (i.e., the current running/performance data of the system).  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor and memory).  That is, nothing in the claim elements precludes the steps for the evaluation of the current running/performance data of the system from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 2-3 describe determination of the running mode using state distribution graphs.  Claims 4-6 and 13-14 describe further details pertaining to how the system running mode is determined.  The limitations in these dependent claims are directed to the identified abstract idea and, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claims 1-4, 6, and 13 describe further details pertaining to how the system running mode is determined and contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 5 recites the additional limitations “acquiring running data of the system, and storing the running data in a first storage space and a second storage space respectively, the first storage space being greater than the second storage space;” and “when it is determined that the system is not in the reference running mode, sending out alarming information, and emptying the first storage space.”  Claim 14 recites similar limitations.  
The limitations for acquiring running data of the system and storing the data merely recites collecting and storing data in a generic manner without any specification of details as to how that collection and storage is to be performed.  The courts have recognized computer functions such as receiving/transmitting data over a network and storing/retrieving information in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  
There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  
The performance of “sending out alarming information and emptying the first storage space” in response to determination of the system running mode is also described in a generic manner such that it represents no more than mere instructions to apply the judicial exception.  As such, the limitation represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.



Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claims 1-4, 6, and 13 describe further details pertaining to how the system running mode is determined and contain no additional elements that would amount to significantly more than the abstract idea(s) defined in the claim.
Claim 5 recites the additional limitations “acquiring running data of the system, and storing the running data in a first storage space and a second storage space respectively, the first storage space being greater than the second storage space;” and “when it is determined that the system is not in the reference running mode, sending out alarming information, and emptying the first storage space.”  Claim 14 recites similar limitations.
The limitations for acquiring running data of the system and storing the data merely recites collecting and storing data in a generic manner without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The courts have recognized computer functions such as receiving/transmitting data over a network and storing/retrieving information in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component does not represent “significantly more” than the identified judicial exception.
The performance of “sending out alarming information and emptying the first storage space” in response to determination of the system running mode is also described in a generic manner such that it represents no more than mere instructions to apply the judicial exception.  As such, the limitation represents insignificant extra-solution activity and does not represent “significantly more” than the identified judicial exception.  
Therefore, these limitations recite no additional elements that would amount to significantly more than the identified abstract idea(s).

Conclusion
In light of the above, the limitations in claims 1-6 and 13-14, as amended, recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-6 and 13-14 are therefore not patent eligible.

Step 2 Analysis for Claims 7-10 and 15-16
	Claims 7-10 and 15-16, as amended, contain limitations for a device which are similar to the limitations for the methods specified in claims 1-6 and 13-14, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 7-10 and 15-16 is similar to that presented above for claims 1-6 and 13-14.
	Claims 7-10 and 15-16 recite the additional elements of various modules and/or units.  These modules and units are interpreted, based on the specification, as merely describing generic computer components and/or software.  As such, they do not integrate the abstract idea into a practical application or represent “significantly more” than the identified judicial exception.
In light of the above, the limitations in claims 7-10 and 15-16 recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 7-10 and 15-16, as amended, are therefore not patent eligible.

Step 2 Analysis for Claim 11
	Claim 11, as amended, contains limitations for a device which are similar to the limitations for the method specified in claim 1.  As such, the analysis under Step 2A – Prong 1 for claim 11 is similar to that presented above for claim 1.
Claim 11 recites the additional elements of a “at least one processor” and “a storage.”  The storage and processors cited in the claim describe generic computer components at a high level.  As such, they do not integrate the abstract idea into a practical application or represent “significantly more” than the identified judicial exception.
In light of the above, the limitations in claim 11 recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 11, as amended, is therefore not patent eligible.

Step 2 Analysis for Claim 12
	Claim 12, as amended, contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method specified in claim 1.  As such, the analysis under Step 2A – Prong 1 for claim 12 is similar to that presented above for claim 1.
Claim 12 recites the additional elements of a “at least one processor.”  The processor cited in the claim describes a generic computer component at a high level.  As such, it does not integrate the abstract idea into a practical application or represent “significantly more” than the identified judicial exception.
In light of the above, the limitations in claim 12 recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 12, as amended, is therefore not patent eligible.

Step 2 Analysis for Claim 17
	Claim 17, as amended, contains limitations for a device which are similar to the limitations for the method specified in claims 1-2.  As such, the analysis under Step 2A – Prong 1 for claim 17 is similar to that presented above for claim 1-2.
Claim 17 recites the additional elements of a “at least one processor” and “a storage.”  The storage and processors cited in the claim describe generic computer components at a high level.  As such, they do not integrate the abstract idea into a practical application or represent “significantly more” than the identified judicial exception.
In light of the above, the limitations in claim 17 recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 17, as amended, is therefore not patent eligible.

Step 2 Analysis for Claim 18
	Claim 18, as amended, contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method specified in claims 1-2.  As such, the analysis under Step 2A – Prong 1 for claim 18 is similar to that presented above for claim 1-2.
Claim 18 recites the additional elements of a “at least one processor.”  The processor cited in the claim describes a generic computer component at a high level.  As such, it does not integrate the abstract idea into a practical application or represent “significantly more” than the identified judicial exception.
In light of the above, the limitations in claim 18 recite and are directed to one or more abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 18, as amended, is therefore not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 10-13, 15, and 17-18
Claims 1-2, 4, 7-8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by Nakagawa et al. (U.S. Patent Publication No. 2011/0029817).

Claims 1-2, 4, and 13
Regarding claim 1, Nakagawa discloses:
A system-state monitoring method comprising: 
determining a reference running mode of a system, the reference running mode including a plurality of running states of the system within a unit time period (Nakagawa: ¶ [0012]-[0014]; ¶ [0064]; ¶ [0068]; ¶ [0102] (generation of model data for process performance and taking into consideration temporal periodicity associated with the performance information; current performance information is compared to the model data (which represents “normal” data” to determine abnormal statuses))); 
determining a current running mode of the system according to current running data of the system (Nakagawa: ¶ [0011] (collection of process performance log for system being monitored); Figure 13; ¶ [0017]-[0018]; ¶ [0127] (display of a current status graph which represents the current running mode of the system)); and 
determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode (Nakagawa: ¶ [0014] (detect whether the system is operating normally (i.e., according to the reference running mode) based on calculating a statistical difference between model data and current performance information values; if the statistical degree of difference exceeds a certain level, the current status is determined to be abnormal (i.e., not operating in the reference running mode))).

Regarding claim 2, Nakagawa discloses:
The method as claimed in claim 1, wherein the reference running mode comprises a plurality of first state distribution graphs corresponding to the plurality of running states (Nakagawa: Figure 13; ¶ [0012]-[0014] (model data prepared from past performance status data covering different time periods); ¶ [0017]-[0018]; ¶ [0127] (Display of graph(s) which show states for the model data (“Performance Status” graph in Figure 13).  A graph of recommended model data (“Similar Performance Status” graph in Figure 13) generated based on the model data received from the similar performance status extraction section and data used to generate the model data is also displayed.)), and 
the current running mode comprises at least one second state distribution graph (Nakagawa: Figure 13; ¶ [0017]-[0018]; ¶ [0127] (display of a current status graph which shows states in the current running mode of the system)), 
and the determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode comprises: 
using the plurality of first state distribution graphs as a first graph group, using the at least one second state distribution graph as a second graph group, determining a similarity measuring value of the first graph group and the second graph group, and determining whether
the system is in the reference running mode or not according to the similarity measuring value (Nakagawa: Figure 13; ¶ [0127]-[0132] (determination of similarity degree)).

Regarding claim 4, Nakagawa discloses: 
The method as claimed in claim 1, further comprising one of the following: determining time information corresponding to each running state in the plurality of running states, and determining whether the system is in the reference running mode or not by comparing state characteristics and time information of the plurality of running states and the current running mode; determining a reference running mode corresponding to each preset time period, and determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode corresponding to the same time period; and
determining a time distribution rule of a system parameter value of the system, determining a time distribution condition of the system parameter value according to the current running data, and determining whether the system is in the reference running mode or not according to whether the time distribution condition conforms to the time distribution rule or not (Nakagawa: ¶ [0012]-[0014]; ¶ [0064]; ¶ [0068]; ¶ [0102] (generation of model data (which represents “normal” or reference data) for process performance and taking into consideration temporal periodicity associated with the performance information; current performance information is compared to the model data to determine whether the system is operating normally (i.e., according to the reference running mode) based on calculating a statistical difference between model data and current performance information values; if the statistical degree of difference exceeds a certain level, the current status is determined to be abnormal (i.e., not operating in the reference running mode))).

Regarding claim 13, Nakagawa discloses: 
The method as claimed in claim 2, further comprising one of the following: determining time information corresponding to each running state in the plurality of running states, and determining whether the system is in the reference running mode or not by comparing state characteristics and time information of the plurality of running states and the current running mode; determining a reference running mode corresponding to each preset time period, and determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode corresponding to the same time period; and
determining a time distribution rule of a system parameter value of the system, determining a time distribution condition of the system parameter value according to the current running data, and determining whether the system is in the reference running mode or not according to whether the time distribution condition conforms to the time distribution rule or not (Nakagawa: ¶ [0012]-[0014]; ¶ [0064]; ¶ [0068]; ¶ [0102] (generation of model data (which represents “normal” or reference data) for process performance and taking into consideration temporal periodicity associated with the performance information; current performance information is compared to the model data to determine whether the system is operating normally (i.e., according to the reference running mode) based on calculating a statistical difference between model data and current performance information values; if the statistical degree of difference exceeds a certain level, the current status is determined to be abnormal (i.e., not operating in the reference running mode))).

Claims 7-8, 10, and 15
	Claims 7-8, 10, and 15 contain limitations for a device which are similar to the limitations for the method in claims 1-2, 4, and 13, respectively, and are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons.

Claims 11-12 and 17-18
Claim 11 contains limitations for a device which are similar to the limitations for the method in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons.
Claim 12 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons.
Claim 17 contains limitations for a device which are similar to the limitations for the methods in claims 1-2, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons.
Claim 18 contains limitations for a computer-readable medium which are similar to the limitations for the method in claims 1-2, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 16
Claims 3, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakagawa et al. (U.S. Patent Publication No. 2011/0029817) in view of Ambichl et al. (U.S. Patent Publication No. 2017/0075749).

Claim 3
Regarding claim 3, Nakagawa discloses:
The method as claimed in claim 2, wherein the method further comprises at least one of the following: 
wherein the determining whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode includes, 
determining a third state distribution graph most similar to the second state distribution graph in the first graph group for each second state distribution graph in the second graph group, calculating a graph similarity measuring value of the second state distribution graph and the third state distribution graph, and obtaining a measuring value set corresponding to the second graph
set according to the graph similarity measuring value (Nakagawa: Figure 13; ¶ [0127]-[0132] (determination of similarity degree information for current performance data and displaying it in a graph (“Similar Performance Status” in Figure 13))); and 
determining whether the system is in the reference running mode or not according to the measuring value set and the first weight and/or the second weight (Nakagawa: Figure 13; ¶ [0127]-[0132] (determination of similarity degree)).

Further regarding claim 3, Nakagawa does not explicitly disclose, but Ambichl teaches:
The method as claimed in claim 2, wherein the method further comprises at least one of the following: 
determining a first weight of each first state distribution graph in the plurality of first state distribution graphs (Ambichl: ¶ [0246]-[0247]); and 
determining a second weight of each second state distribution graph in the at least one second state distribution graph according to the current running data (Ambichl: ¶ [0246]-[0247]); and
determining whether the system is in the reference running mode or not according to the measuring value set and the first weight and/or the second weight (Ambichl: ¶ [0246]-[0247]).

Nakagawa teaches determining similarity degree information for the current performance data, but does not explicitly teach utilizing weights as described in the claim.  Ambichl teaches utilizing an algorithm to calculate a rank or weight of each event in an event graph for a monitored system (Ambichl: ¶ [0246]-[0247]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ambichl to performance graphs for a monitored system such as that taught by Nakagawa.  One of ordinary skill in the art would be motivated to do so to improve determination of the impact the various collected current performance data has on the normal operation of the system (Ambichl: ¶ [0246]-[0247]).

Claim 9
	Claim 9 contains limitations for an apparatus which are similar to the limitations for the method in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons.

Claim 16
Regarding claim 16, Nakagawa in view of Ambichl discloses:
The device as claimed in claim 9, wherein the judging module configured to execute one of the following: determine time information corresponding to each running state in the plurality of running states, and determine whether the system is in the reference running mode or not by comparing state characteristics and time information of the plurality of running states and the
current running mode; determine a reference running mode corresponding to each preset time period, and determine whether the system is in the reference running mode or not by comparing the current running mode and the reference running mode corresponding to the same time period;
and determine a time distribution rule of a system parameter value of the system, determine a time distribution condition of the system parameter value according to the current running data, and determine whether the system is in the reference running mode or not according to whether the time distribution condition conforms to the time distribution rule or not (Nakagawa: ¶ [0012]-[0014]; ¶ [0064]; ¶ [0068]; ¶ [0102] (generation of model data (which represents “normal” or reference data) for process performance and taking into consideration temporal periodicity associated with the performance information; current performance information is compared to the model data to determine whether the system is operating normally (i.e., according to the reference running mode) based on calculating a statistical difference between model data and current performance information values; if the statistical degree of difference exceeds a certain level, the current status is determined to be abnormal (i.e., not operating in the reference running mode))).

Claim 6
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakagawa et al. (U.S. Patent Publication No. 2011/0029817) in view of Kobayashi et al. (U.S. Patent Publication No. 2018/0210803).

Regarding claim 6, Nakagawa does not explicitly disclose, but Kobayashi teaches:
The method as claimed in claim 1, wherein the determining the reference running mode of the system comprises one of the following: clustering a plurality of running state examples corresponding to the unit time period in historical running data of the system to obtain a plurality of clusters, and calculating a running state for each cluster in the plurality of clusters to serve as one running state in the plurality of running states; and building a matrix by utilizing the plurality of running state examples corresponding to the unit time period in the historical running data of the system, and performing dimensionality reduction on the matrix by utilizing singular value decomposition or main component analysis to obtain the plurality of running states (Kobayashi: Figures 6-8; ¶ [0032]-[0034]; ¶ [0040]-[0048]).

Kobayashi teaches representing data of a given period of time as vector values and classifying the vector values into groups (Kobayashi: Figures 6-8; ¶ [0032]-[0034]; ¶ [0040]-[0048]).  This corresponds to the clustering described in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kobayashi to performance graphs for a monitored system such as that taught by Nakagawa.  One of ordinary skill in the art would be motivated to do so to improve classification of detected anomalies (Kobayashi: ¶ [0041]-[0048]).

Prior Art
Relevant prior art deemed to be pertinent to the disclosed invention is listed on the attached PTO-892.  Regarding dependent claims 5 and 14, prior art was not found that explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the claims when the claims are considered as a whole.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113